Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Status of Examination
	Claims 27 and 29-41 are pending and currently under examination.
	Applicant claims a liquid antimicrobial composition with a pH of no less than 5.5 that comprises antimicrobial compounds, chlorhexidine in the form of a gluconate or acetate salt at 0.25 to 6 w/v%, a generation 0 or generation 1 polyamidoamine cationic dendrimer (PAMAM) at 0.01 to 2 w/v% as well as a poloxamer tri-block copolymer surfactant at 0.05 to 5 w/v%.  The composition may also comprise a chelating agent at 0.05 to 1 w/v% and an essential oil component at 0.01 to 1 w/v%.  The composition may be provided with a wipe or sponge and may be used to disinfect skin.
	The claims will be given their broadest reasonable interpretation.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 27 and 29-41 are rejected under 35 U.S.C. 103 as being unpatentable over Judd (Diss. Keele University, 2013) in view of Stockel (US 2005/0048005 A1, of record), and Wlaschin et al. (US 2010/0285148 A1) as evidenced by Kamel (AAPS PharmSciTech, 10.4 (2009): 1427) and the PubChem entry for “chlorhexidine gluconate” (hereinafter “PubChem”).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Judd teaches that polyamidoamine (PAMAM) dendrimers are penetration enhancers which can be used to improve drug delivery kinetics (pg 38, last paragraph).  PAMAM dendrimers are characterized by generation number, including G1, G2, G3, etc. and Judd tests PAMAM dendrimers of G2-G5 for antimicrobial activity, wherein even a G2 PAMAM dendrimer demonstrated antibacterial effects against S. aureus demonstrated by way of IC50 values at concentrations less than 0.1% (pg 39,  Table 2.1).  When tested against E. coli, the lowest generation PAMAM showed a faster permeabilization of the inner membrane, which was postulated to be a function of the 
Judd exemplifies a composition which contains both G3 PAMAM and chlorhexidine digluconate (which PubChem, pg 1, evidences is a synonym for chlorhexidine gluconate), in amounts of approximately 0.4-7% and 2% respectively in an ethanol:water solution (pg 294).  Significantly enhanced permeation of the chlorhexidine digluconate was achieved compared to a formulation without the PAMAM dendrimer (pg 94, Tables 6.3-6.6), demonstrating PAMAM’s usefulness as a permeation enhancer for chlorhexidine digluconate and thus enhancing the efficacy of the antiseptic (pg 325).  As noted in Figure 6.9, the best permeation enhancement happened at the lowest concentration of PAMAM tested (i.e. 0.5 mM or ~0.4% (assuming 6,909 MW for PAMAM G3).  Ethanolic/chlorhexidine gluconate compositions were determined to have a pH ranging from 5.52-7.79 (Fig. 6.10).
Judd further teaches that inclusion of pluronic surfactants can aid the release of chlorhexidine gluconate from a film forming formulation and suggests inclusion of such a non-ionic surfactant that is compatible with chlorhexidine gluconate in the antiseptic composition that contains a polycationic PAMAM to test chlorhexidine gluconate release (pg 335, para 2).  Judd also recognizes surfactants as penetration enhancers as well (pg 19, 33).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Judd teaches the formulation as discussed above, but fails to specifically teach inclusion of non-ionic surfactant at a concentration at least 10% below a critical micelle 
Stockel teaches a formulation that comprises multiple antimicrobial compounds that form a complex or combination of complexes which include cationic biocides and anionic biocides (abstract, claim 1).  The cationic biocide may include chlorhexidine salts, polymeric biguanide and quaternary ammonium dendrimeric biocides and specifically cites to US 6,440,405 for examples of such cationic dendrimers and the anionic biocides may include the monoterpene thymol, EDTA and derivatives having carboxylate anions (IE ethylene diamine tetra acetate) and 1-hydroxyethane-1,1-diphosphonic acid (abstract, claim 4, para [0017]-[0036], [0043]-[0057]).  The composition may comprise a surfactant, such as polycondensates of ethylene oxide and propylene oxide (IE poloxamers, an example of which are the products marketed under the trade name PLURONIC by BASF) (para [0087]). Applicant exemplifies a complex that contains chlorhexidine-thymol (para [0140]).  Stockel teaches preparing a mouthwash that comprises from about 0.01 to about 1.5 wt% diocidal complex, 0.25 to 4.0 wt% surfactant, such as a non-ionic surfactant, up to 20 wt% ethanol and the remainder water, which would have provided an aqueous alcohol liquid (claim 12).
Wlaschin et al. teach a composition for moisturizing and disinfecting mammalian tissue (abstract).  The composition preferably comprises chlorhexidine digluconate (para [0106]).  The composition may be applied using sponges or wipes (para [0116]).  Wlaschin et al. specifically teaches that in order for the antimicrobial effectiveness of chlorhexidine digluconate to be maximized, a mildly acid or neutral range pH is to be 
Kamel evidences that poloxamer 407 has an HLB value of 18 and suggests that higher HLB values, such as this one result in more stable emulsions and stabilization of the aqueous size, reducing dispersed particle sizes (pg 1430, col 2, para 3).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Judd, Stockel and Wlaschin et al. as all of these references are directed to antimicrobial compositions that may contain dendrimers and chlorhexidine.  Furthermore, it would have been obvious to one of ordinary skill in the art to provide an aqueous alcohol solution that contains chlorhexidine of a gluconate in combination of a cationic PAMAM dendrimer as Judd specifically exemplifies such a composition and evidences that such a composition possesses excellent skin penetration.  One of ordinary skill in the art would have found it obvious to utilize a generation 0 or 1 PAMAM dendrimer as Judd demonstrates that by reducing the molecular weight of the dendrimer, faster diffusion through microbial cellular membrane and faster destruction of inner membrane was achieved.  Thus, one of ordinary skill in the art would have expected that utilizing smaller generation PAMAM dendrimers than were tested by Judd (i.e. generation 0 or 1 compared to generation 2-5), would have resulted in an even faster destruction of the microbial membranes, resulting in the co-administered antimicrobial agent to more quickly penetrate and kill the bacteria.  Regarding inclusion of a non-ionic surfactant in the antiseptic composition, such would have been obvious over the teachings of Judd, which suggest addition of such to their composition as well as the teachings of Stockel and Wlaschin et al. which suggest inclusion of a non-ionic poloxamer with a chlorhexidine composition. 
It is noted that Stockel further teach the claimed 1-hydroxyethane 1,1-diphosphonic acid preservative as a biocide as well as the monoterpene thymol as a biocide as well and teach the composition may contain multiple combinations.  It would thus have been obvious to provide a combination that had chlorhexidine digluconate and a PAMAM dendrimer as taught by Judd in addition to 1-hydroxyethane 1,1-diphosphonic acid and thymol, all these known to possess biocidal properties, to provide a final mixed composition that possesses these same biocidal properties. In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).
	As Wlaschin et al. teach applying a similar biocidal composition with a wipe or sponge to a mammalian tissue, it would have been obvious to combine the biocidal composition suggested by the combination of Judd, Stockel, and Wlaschin et al. with a sponge or wipe to facilitate application to mammalian tissue.  Furthermore, as Judd indicate that the composition is to be used as an antiseptic for topical/cosmetic use, it would have been obvious to one of ordinary skill in the art to disinfect skin by applying biocidal composition suggested by the combination of Judd, Stockel, and Wlaschin et al. to skin.
	Regarding the concentration of the different biocides (including the biocidal preservative and biocidal essential oil), it is noted that Stockel teach concentrations in terms of total amount of complexes of these biocides.  Nonetheless taking the total concentration for these complexes formed from different biocides exemplified or strongly suggested by the prior art, such as the primary reference Judd, the prior art teachings would have provided ranges of these biocides that overlap those required by the claims.  It is noted that the claims recite w/v% and that in some instances the prior art refers to percentages of ingredients in terms of w/w%.  In the context of the prior art which teaches adding single digit percentages of total antimicrobials and surfactants to water, which water comprises the vast majority of the composition, the w/w% of these very small amounts of ingredients will be deemed to very closely approximate the w/v% of these same amounts of ingredients.  Regarding the concentration of surfactant, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the claimed HLB of the surfactant, a prima facie case of obviousness also exists wherein the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985) (holding that a rejection of a claim directed to an alloy of titanium “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium was proper); MPEP § 2144.05.  In the instant case, the HLB of the exemplified surfactant has an HLB of 18 which abuts the claimed HLB end point of 17 inclusive.  As these HLB values immediately abut, one of ordinary skill in the art would have had the expectation that the poloxamers containing either of these HLB values would give substantially similar properties.
Regarding the claim directed to providing the surfactant at values 10% below its critical micelle concentration, as Wlaschin et al. specify that one should avoid encapsulating chlorhexidine digluconate which would inactivate the antimicrobial properties of this compound, one of ordinary skill in the art would have found it obvious to provide the concentration of the surfactant at such a concentration that it is below the critical micelle concentration by at least a buffer of 10%.
	Regarding the pH of no less than 5.5, as Judd exemplifies chlorhexidine gluconate compositions with pH values that fall within this range and as Wlaschin et al. teaches specifically that the efficacy of chlorhexidine digluconate is enhanced by being present in a composition that has a pH of 6-7, providing the composition with a pH that falls within the claimed range would have been prima facie obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
Applicant traverses the 103 rejection of record by first arguing that the claimed invention is nonobvious over the prior art of record because Judd does not test a composition that contains a generation 0 or 1 PAMAM dendrimer with chlorhexidine gluconate nor suggests the inclusion of the nonionic surfactant in the amount claimed. These lines of reasoning were not found persuasive.
While Judd does not explicitly test a composition that contains a generation 0 or 1 PAMAM dendrimer in combination with chlorhexidine gluconate, consideration must be given to all of Judd’s other teachings and what they would have suggested to one of ordinary skill in the art.  As noted in the 103 rejection above, Judd demonstrates that permeabilization of the inner membrane of a microbe was highly influenced by the generation/molecular weight of the dendrimer, where the lower the generation/molecular weight of the dendrimer, the quicker the inner membrane could be permeabilized by the dendrimer.  In light of this, it would have been obvious to one of ordinary skill in the art to provide a composition with low molecular weight PAMAM dendrimers in combination with chlorhexidine gluconate in order to provide an antimicrobial composition that acts more quickly.
Applicant further traverses the 103 for reasons already of record by arguing that Stockel is in a different field of endeavor, that the reference lacks certain teachings regarding the limitations of the claims, including pH, the claimed dendrimer and the specific salt of chlorhexidine or the concentration of the surfactant.  Wlaschin is asserted to further fail to show the claimed combination of elements.  These lines of reasoning were not found persuasive, as discussed in detail previously.  Specifically, Stockel is in the field of Applicant’s endeavor, that of antimicrobial compositions, as well as reasonably pertinent to a problem with which the applicant was concerned, that of enhancing biocidal properties of an antimicrobial composition.  It is further noted that while Applicant has set forth an intended use of disinfecting skin, the claim is directed to a composition, and the composition of Stockel would have been capable of being used to disinfect skin as the end goal of disinfection is the same when applied in the mouth or to skin.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In the instant scenario, the combination of Judd, Stockel, and Wlaschin et al. would have suggested the instantly claimed composition to one of ordinary skill in the art. Specifically, Judd exemplifies combinations of PAMAM dendrimers and chlorhexidine gluconate and suggests that smaller molecular weight PAMAM dendrimers speed disinfection by permeabilizing the inner microbe membrane and further suggest that nonionic surfactants, such as a pluronic surfactants, can enhance the biocidal effect of the composition.  Stockel teaches an antimicrobial composition that comprises chlorhexidine salts, quaternary dendrimeric biocides, a non-ionic surfactant, a chelating agent, an essential oil and ethanol solvent. Wlaschin et al. teaches quaternary dendrimeric biocides, calls out chlorhexidine digluconate as preferred as well as the pH of mildly acidic to neutral to maximize the biocidal properties of the chlorhexidine digluconate, use of the composition on wipes and the teaching that surfactant should be present below critical micelle concentration to avoid negating the effect of the biocidal composition. Hence, the claimed composition would have been obvious to one of ordinary skill in the art based upon the teachings of these three references.
Applicants again argue unexpected results in view of the results demonstrated in the specification. As noted previously, it appears that Applicant demonstrated in the declaration of 08/05/2019 that PAMAM does not possess antimicrobial properties at 2% concentration and Applicant argues when these results are combined with the results displayed in figures 1-2, the claimed composition displays unexpected results that would have overcome the rejection of record.	Applicant further contends that none of the prior art references of record recognize the effect of a cationic dendrimer in inhibiting efflux pump mechanism of a resistant microorganism and that the prior art lacks a teaching regarding the criticality of concentrations of surfactant which are 10% below the critical micelle concentration. These lines of reasoning were considered, but were ultimately not found persuasive.
	Specifically, regarding the assertion of unexpected results, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  As an initial matter, it would be very helpful to know what exact compositions from the specification (compositions 1, 2, 3 or 4) correspond to each bar in the figures 1-2.  This is especially true because one would expect that the compositions containing 70% isopropyl alcohol would demonstrate superior results than the two compositions that do not contain the isopropanol.   Furthermore, it is apparent that not all cationic dendrimers provide the same boost in biocidal properties.  For example, 75% of 0 generation PAMAM dendrimer containing compositions tested as inferior to chlorhexidine gluconate by itself.  Consequently, the claims are not commensurate in scope with the cationic dendrimers that displayed superior results.  Additionally, none of the claims require a percentage of dendrimer that excludes concentrations shown to possess good antibacterial activity (2%) or put another way, which are limited to concentrations that are commensurate in scope with the much lower amounts tested in the figures (which do not possess antimicrobial properties and which clearly result in synergy). Thus, for at least this reason the results are not sufficient to rebut the prima facie case of obviousness set forth in the rejection above.
In response to applicant's argument that the prior art doesn’t recognize the ability of the cationic dendrimers to inhibit efflux pump activity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the surfactant being present at 10% below critical micelle concentration, the prior art teaches an overlapping range of surfactant that falls within the concentration listed in the dependent claims, which claimed concentration would necessarily have given a concentration that is 10% below the critical micelle formation concentration.  Furthermore, the prior art teaches that providing a surfactant in an amount that forms micelles is deleterious to the biocidal properties of the biocidal compositions because the biocidal actives would be encapsulated and not be able to function properly as biocides.  In combination, one of ordinary skill in the art would have found it obvious to include the surfactant in the claimed composition which is at least 10% below the critical micelle formation concentration based upon the overlapping range and because not doing so would lead to a reduction in the effectiveness of the biocidal composition.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699